PER CURIAM.
The American Pharmaceutical Association is a non-stock, non-profit corporation. Its real estate in the District of Columbia had been exempted from general taxes from 1934 to 1941. In February of the latter year the Commissioners of the District of Columbia directed the Assessor to restore the property to a taxable status. Appellee then brought this suit to obtain a declaratory judgment that the property is used for educational purposes and therefore not taxable. The District Court denied the Commissioners’ motion to dismiss and we granted a special appeal.
After submission of the case the Congress, by an act approved December 24, 1942, c. 826, Pub.No. 846, 77th Cong., 2d. Sess. 56 Stat. 1089, D.C.Code 1940, § 47- — 801a et seq., settled the controversy by declaring this and other similar property in the District of Columbia not taxable. It follows that the order below should be affirmed, without costs.
Affirmed.